                                              Case 3:14-cv-05157-SK Document 247 Filed 10/26/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         RAUL BARAJAS, et al.,                          Case No. 14-cv-05157-SK
                                   8                      Plaintiffs,
                                                                                            COURT'S INTENDED SPECIAL
                                   9               v.                                       VERDICT FORM
                                  10         CITY OF ROHNERT PARK, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                              QUESTION ONE
                                  14             For their claim under the Fourth Amendment, did Plaintiffs prove by a preponderance of
                                  15   the evidence that the search of the Barajas home unreasonable by
                                  16             A) Officer Tatum                     Yes _____     No _____
                                  17             B) Officer Rodriguez                 Yes _____     No _____
                                  18             C) Officer Snodgrass                 Yes _____     No _____
                                  19   Please proceed to Question 2.
                                  20                                             QUESTION TWO
                                  21             For their claim under the Fourth Amendment, did Plaintiffs prove by a preponderance of
                                  22   that Officer Tatum’s manner of entry was into the Barajas’ home unreasonable?
                                  23                                      Yes _____   No _____
                                  24   Please proceed to Question 3.
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                          Case 3:14-cv-05157-SK Document 247 Filed 10/26/18 Page 2 of 4



                                                                             QUESTION THREE
                                   1
                                              For their claim under the Fourth Amendment, did Plaintiffs prove by a preponderance of
                                   2
                                       the evidence that the motivating factor for any of the officers for the search was harassment?
                                   3
                                              A) Officer Tatum                      Yes _____       No _____
                                   4
                                              B) Officer Rodriguez                  Yes _____       No _____
                                   5
                                              C) Officer Snodgrass                  Yes _____       No _____
                                   6
                                       If you answer “yes” to Question 1, 2, or 3, please proceed to Question 4. Otherwise, please
                                   7
                                       skip to Question 5.
                                   8
                                                                              QUESTION FOUR
                                   9
                                              Does the City of Rohnert Park have a policy, practice or custom that was the motivating
                                  10
                                       force of the Fourth Amendment violation?
                                  11
                                                                     Yes _____      No _____
                                  12
Northern District of California




                                       Please proceed to Question 5.
 United States District Court




                                  13
                                                                               QUESTION FIVE
                                  14
                                              For their claim of unreasonable search under the California Constitution, did Plaintiffs
                                  15
                                       prove by a preponderance of the evidence that the search was conducted in an unreasonable
                                  16
                                       manner?
                                  17
                                              A) Officer Tatum                      Yes _____       No _____
                                  18
                                              B) Officer Rodriguez                  Yes _____       No _____
                                  19
                                              C) Officer Snodgrass                  Yes _____       No _____
                                  20
                                       Please proceed to Question 6.
                                  21
                                                                                QUESTION SIX
                                  22
                                              For their claim of unreasonable search under the California Constitution, did Plaintiffs
                                  23
                                       prove by a preponderance of the evidence that the motivating factor for any of the officers for the
                                  24
                                       search was harassment?
                                  25
                                              D) Officer Tatum                      Yes _____       No _____
                                  26
                                              E) Officer Rodriguez                  Yes _____       No _____
                                  27
                                              F) Officer Snodgrass                  Yes _____       No _____
                                  28
                                                                                        2
                                             Case 3:14-cv-05157-SK Document 247 Filed 10/26/18 Page 3 of 4




                                   1   Please proceed to Question 7.

                                   2                                          QUESTION SEVEN
                                   3           Did Plaintiffs prove by a preponderance of the evidence that any of the individual

                                   4   defendants violated Plaintiffs’ right to privacy under the California Constitution?

                                   5           A) Officer Tatum                      Yes _____      No _____

                                   6           B) Officer Rodriguez                  Yes _____      No _____

                                   7           C) Officer Snodgrass                  Yes _____      No _____

                                   8   Please proceed to Question 8.

                                   9                                          QUESTION EIGHT
                                  10           Did Plaintiffs prove by a preponderance of the evidence that any of the individual

                                  11   defendants were negligent in performing the search of Barajas’ home?

                                  12           A) Officer Tatum                      Yes _____      No _____
Northern District of California
 United States District Court




                                  13           B) Officer Rodriguez                  Yes _____      No _____

                                  14           C) Officer Snodgrass                  Yes _____      No _____

                                  15   If you answered “yes” for any Defendant in Questions 1 through 8, please proceed to

                                  16   Question 9. If you answered “no” for all Defendants in Questions 1 through 8, please stop

                                  17   here and sign the verdict form.

                                  18                                           QUESTION NINE
                                  19           What damages should be awarded to Plaintiffs?

                                  20                  Elva Barajas                   $___________________
                                  21
                                                      Raul Barajas                   $___________________
                                  22

                                  23   If you answered “yes” to Question 9 for any Defendant, please proceed to Question 10. If
                                  24   you answered “no” to Question 9 for all Defendants, please stop here and sign the verdict
                                  25   form.
                                  26   ///
                                  27   ///
                                  28
                                                                                         3
                                          Case 3:14-cv-05157-SK Document 247 Filed 10/26/18 Page 4 of 4



                                                                                  QUESTION TEN
                                   1
                                               Should punitive damages be awarded against any of the following Defendants:
                                   2
                                                      Jacy Tatum                     Yes _____     No_____
                                   3
                                                      David Rodriguez                Yes _____     No_____
                                   4
                                                      Matthew Snodgrass              Yes _____     No_____
                                   5
                                       If you answered “yes” to Question 10 for any Defendant, please proceed to Question 11. If
                                   6
                                       you answered “no” to Question 10 for all Defendants, please stop here and sign the verdict
                                   7
                                       form.
                                   8
                                                                            QUESTION ELEVEN
                                   9
                                               For any Defendant that you answered “yes” to in Question 10, how much should be
                                  10
                                       awarded in punitive damages?
                                  11
                                                      Jacy Tatum                     $___________________
                                  12
Northern District of California
 United States District Court




                                                      David Rodriguez                $___________________
                                  13
                                                      Matthew Snodgrass              $___________________
                                  14

                                  15

                                  16

                                  17
                                               _____________________________                     ____________________________
                                  18
                                                 (Signature of jury foreperson)                              Date
                                  19

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: October 26, 2018

                                  23                                                   ______________________________________
                                                                                       SALLIE KIM
                                  24                                                   United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
                                                                                        4
